 

AO 2458 Rev, 02/08/2019) Judgment in a Criminal Petty Case ——)
4

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT in \
SOUTHERN DISTRICT OF CALIFORNIA AUS 22 2093
United States of America —"* JUDGMENT IN A GRIPWNAL CASI: gu f cn
. Vv. : (For Offenses Committed On [Sarr November 1, 1987) DEPUTY
Alejandro Zarco-Santoyo Case Number: 3:19-mj-23417

Daniel Casiilas
Defendant's Attorney

 

REGISTRATION NO. 88436298

_ THE DEFENDANT: .
_ &@ pleaded guilty to count(s) 1 of Complaint _

 

L] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): ~

 

 

 

Title & Section ' Nature of Offense: Count Number(s) |
8:1325 ILLEGAL ENTRY (Misdemeanor) : , ]
CL] The defendant has been found not guilty on count(s) _. :
{J Count(s) ‘dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

@-rmMe SERVED Oo . days

Assessment: $10 WAIVED Fine: WAIVED . | .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in.

. the defendant’s possession at the time of arrest upon their deportation or removal.

 

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
-of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition .of Sentence

DUSM HONORABLE ROBERT A. MCQUAID
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | i 3:19-mj-23417

 

 
